810 F.2d 200
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Carl CRAFTON, Plaintiff-Appellant,v.LAMAR ALEXANDER, Defendant-Appellee.
No. 86-5516.
United States Court of Appeals, Sixth Circuit.
Nov. 7, 1986.

Before LIVELY, Chief Judge, and MARTIN and BOGGS, Circuit Judges.

ORDER

1
The plaintiff appeals the order dismissing his pro se civil rights action as frivolous under 28 U.S.C. § 1915(d).   He now seeks leave to proceed on appeal in forma pauperis and the appointment of counsel.   Those motions were referred to this panel pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
The plaintiff is a Tennessee inmate.   He filed this action seeking to enjoin the consideration by the Tennessee Legislature of proposed legislation which would permit the State to contract with private corporations for the operation of state penological facilities.   The district court found no case or controversy permitting judicial review of the proposed legislation and dismissed the action as frivolous.


3
We conclude the district court did not err in dismissing this action under § 1915(d).   See Malone v. Colyer, 710 F.2d 258, 261 (6th Cir.1983).   Federal courts have no jurisdiction to review the constitutionality of proposed state legislation.   See generally Younger v. Harris, 401 U.S. 37, 52-53 (1971).


4
It is ORDERED that the pending motions be and they hereby are denied.


5
Upon examination of the record and the plaintiff's informal brief, this panel agrees unanimously that oral argument is not needed in this appeal.   Rule 34(a), Federal Rules of Appellate Procedure.


6
Therefore, it is ORDERED further that the district court's order of April 21, 1986, dismissing the plaintiff's action be and it hereby is affirmed.   Rule 9(d)(2), Rules of the Sixth Circuit.